Citation Nr: 0313089	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-17 621	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a respiratory disorder, to include bronchitis, 
asthma, and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active duty for training from July 15, 1948 
to August 1, 1948; from July 31, 1949 to August 14, 1949; and 
from June 25, 1950 to July 9, 1950.  In addition, he served 
on active military duty from March 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  In that decision, a previous denial of 
service connection for a respiratory disorder, to include 
bronchitis, asthma, and chronic obstructive pulmonary disease 
(COPD) was continued.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the continued denial of his 
claim for service connection for a respiratory disorder, to 
include bronchitis, asthma, and (COPD).  During the appeal, 
and specifically in February 2000, the veteran's claims 
folder was transferred to the VA Regional Office (RO) in 
Houston, Texas due to a change in his residence.  

In July 2001, the Board remanded the veteran's claim to the 
RO in Houston, Texas for further evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  In 
particular, the Board explained that the veteran had not 
perfect a timely appeal with respect to the initial denial of 
his claim for service connection for a respiratory disorder, 
to include bronchitis, asthma, and COPD in January 1998.  
Consequently, the Board concluded that the issue on appeal 
was properly characterized as whether new and material 
evidence had been received sufficient to reopen a previously 
denied claim for service connection for a respiratory 
disorder, to include bronchitis, asthma, and COPD.  

Also in July 2001, the Board construed a March 2000 statement 
as the veteran's notice of disagreement on the matter of 
whether the January 1998 rating action was timely perfected.  
Thus, the Board directed that, on remand, the RO should 
provide the veteran and his representative with a statement 
of the case, including a discussion of the laws and 
regulations, applicable to this timeliness claim and should 
give the veteran an opportunity to perfect an appeal as to 
this issue.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in November 2000, at which time he 
testified with respect to the claim now at issue before the 
Board.  A transcript of that hearing has been associated with 
the record on appeal.

Pursuant to the Board's July 2001 remand, the RO, in January 
2003, issued a statement of the case with regard to the 
timeliness issue.  Also in January 2003, the RO provided the 
veteran and his representative with information concerning 
the VCAA and its effect on the veteran's petition to reopen 
his previously denied claim for service connection for a 
respiratory disorder, to include bronchitis, asthma, and 
COPD.  Almost one week later in January 2003, the RO issued a 
supplemental statement of the case regarding this new and 
material claim.  The veteran failed to respond to any of 
these correspondences from the RO.  

Thereafter, in April 2003, the RO returned the veteran's 
claims folder to the Board.  The veteran's case is now before 
the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a January 1998 rating decision, the Regional Office in 
Oakland, California denied service connection for a 
respiratory disorder, to include bronchitis, asthma, and 
COPD.  Although notified of the denial, the veteran did not 
perfect a timely appeal of the decision.  

3.  The evidence received since the January 1998 denial of 
service connection for a respiratory disorder, to include 
bronchitis, asthma, and COPD, does not bear directly and 
substantially upon the specific matter under consideration, 
is either cumulative or redundant, and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
respiratory disorder, to include bronchitis, asthma, and 
COPD.  


CONCLUSIONS OF LAW

1.  The January 1998 denial of service connection for a 
respiratory disorder, to include bronchitis, asthma, and 
COPD, is final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1997).  

2.  The evidence received since the January 1998 denial of 
service connection for a respiratory disorder, to include 
bronchitis, asthma, and COPD, is not new and material, and 
the claim for service connection for a respiratory disorder, 
to include bronchitis, asthma, and COPD, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)) and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The discussions in the Board's July 2001 remand as 
well as the RO's January 2003 letter and supplemental 
statement of the case issued in the same month informed the 
veteran and his representative of the specific provisions of 
the VCAA, the criteria used to adjudicate his new and 
material claim, the type of evidence needed to substantiate 
this issue, as well as the specific type of information 
necessary from him.  As such, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  In 
particular, the veteran and his representative failed to 
respond to the RO's January 2003 letter, which notified them 
of the specific type of evidence necessary to substantiate 
the veteran's claim, and to the January 2003 supplemental 
statement of the case, which informed them of the provisions 
of the VCAA.  As such, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations and 
will proceed to address the veteran's new and material claim 
based upon a complete and thorough review of the pertinent 
evidence associated with his claims folder.  

Factual Background

According to the service medical records, when the veteran 
was treated for acute gastroenteritis in September 1951, he 
reported smoking one pack of cigarettes per day.  The service 
medical records are negative for complaints of, treatment 
for, or findings of a respiratory disorder.  The discharge 
examination conducted in February 1954 demonstrated that the 
veteran's lungs and chest were normal.  Chest X-rays taken at 
that evaluation were negative.  

In March 1954, the veteran was discharged from active 
military duty.  In pertinent part, the veteran filed a claim 
in December 1996 for compensation for smoking-related chronic 
bronchitis, asthma, and COPD.  In November 1997, the Oakland, 
California Regional Office asked the veteran to complete a 
questionnaire regarding his use of tobacco and his medical 
history.  The veteran failed to respond.  

By a January 1998 rating action, the Regional Office in 
Oakland, California denied service connection for bronchitis, 
asthma, and COPD.  The RO explained that the evidence of 
record did not establish a relationship between any chronic 
respiratory disorder and the veteran's service, including 
actual smoking in service or nicotine dependence incurred as 
a result of such active military duty.  In February 1998, the 
Regional Office in Oakland, California notified the veteran 
and his representative of the denial of his claim.  In 
October 1998, the veteran submitted a notice of disagreement 
with the denial of his service connection claim.  The Los 
Angeles Regional Office issued a statement of the case 
regarding this issue in December 1998.  The veteran did not 
file a substantive appeal to perfect his appeal of this 
claim.  

In March 1999, the veteran filed a petition to reopen his 
previously denied claim for service connection for a 
respiratory disorder.  At that time, he continued to maintain 
that he had incurred a smoking-related respiratory disability 
as a result of his active military duty.  Specifically, he 
asserted that he has had COPD and emphysema since 1969 and 
that these disorders are the result of his smoking which 
began during service.  He further explained that he started 
smoking in service in 1948 and continued to smoke two packs 
of cigarettes per day until October 1969, when he began to 
notice a progressive difficulty in breathing.  He stated that 
he stopped smoking in October 1969 and has not smoked since 
then.  Alternatively, the veteran contended that his 
pulmonary problems were the result of in-service inhalation 
of carbon tetrachloride fumes used when cleaning the engine 
compartments of tanks and armored vehicles.  

At a VA general medical examination conducted in May 1999, 
the veteran complained of a daily cough, occasional wheezing, 
the inability to dance more than one dance, difficulty 
walking more than one block while hurried, and the ability to 
walk a mile or longer only when walking slowly.  A physical 
evaluation demonstrated a slightly increased expiratory to 
inspiratory ratio, a slightly increased hyperresonance to 
percussion, no adventitial sounds, no rales, no wheezes, no 
rhonchi, no wheezes with forced expiration, no clubbing or 
cyanosis, and trace pretibial edema.  The examiner assessed 
chronic obstructive pulmonary disease with shortness of 
breath.  Chest X-rays taken several days later in May 1999 
showed clear lungs and costophrenic angles.  

At another VA examination subsequently conducted in August 
1999, the veteran reiterated the statements regarding his 
smoking and medical history that he had previously made in 
May 1999 at the VA general medical evaluation.  The August 
1999 VA examination demonstrated no wheezes, no rhonchi, and 
lungs which were clear to auscultation with a prolonged 
expirator phase.  The examiner assessed mild chronic 
obstructive pulmonary disease by examination.  

In addition, the examiner noted that the veteran had reported 
that his nicotine usage and dependency had begun during his 
service.  The examiner also expressed his opinion that "[i]t 
is well documented that cigarette smoking is a major factor 
in the development of chronic bronchitis and emphysema.  The 
. . . [veteran] had a two-pack-a-day times 20 years history.  
Since the . . . [veteran] states that smoking began in the 
service and clinically the . . . [veteran] has chronic 
obstructive pulmonary disease it is as likely as not that the 
. . . [veteran's] current chronic obstructive pulmonary 
disease is related to his smoking which began in the 
California Army National Guard."  Further, the examiner 
ordered pulmonary function tests, which were completed two 
weeks later in September 1999 and which showed a low normal 
forced expiratory volume in one second (FEV1), a forced vital 
capacity (FVC) which was mildly reduced but normal, total 
lung capacity (TLC) which was suggestive of a restrictive 
process, increased respiratory volume (RV) which was 
suggestive of hyperinflation, and decreased expiratory 
reserve volume (ERV) possibly due to body habitus.  

In November 1999, the Oakland Regional Office considered this 
additional evidence and determined that this additional 
information did not support a change in the prior denial of 
the veteran's claim for service connection for bronchitis, 
asthma, or COPD.  It cited a new law which stipulated that, 
for claims filed after June 9, 1998, service connection for a 
disability cannot be awarded solely on the basis that it 
resulted from a disease or injury attributable to the 
veteran's use of tobacco products during service.  The 
Oakland Regional Office further explained that, as the 
veteran's petition to reopen his previously denied claim for 
service connection for bronchitis, asthma, and COPD was 
received in March 1999, this new and material issue must be 
adjudicated under the new law.  See, 38 U.S.C.A. § 1103 (West 
2002) (which stipulates that service connection is barred for 
a disability arising long after service based upon a finding 
that such disability was caused by tobacco use during 
service.  The new law does not, however, preclude the 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 and 
§ 1116.)  Consequently, by the November 1999 rating action, 
the Oakland Regional Office continued the previous denial of 
service connection for such a respiratory disorder.  

Following notification of the November 1999 continued denial 
of this service connection claim, the veteran perfected a 
timely appeal.  During the current appeal, the veteran has 
continued to assert that he developed COPD as a result of 
in-service smoking as well as in-service inhalation of vapors 
of carbon tetrachloride which was used to clean the engine 
compartments of tanks.  See, e.g., November 2000 
videoconference hearing transcript (T.) at 3-13.  



Analysis

As previously noted in this decision, by a January 1998 
rating action, the Regional Office in Oakland, California 
determined that the evidence of record did not demonstrate 
that service connection for bronchitis, asthma, and COPD was 
warranted on a direct basis since no relationship between a 
current disability and the veteran's service had been shown.  
In addition, this Regional Office held that service 
connection for such a respiratory disorder was not warranted 
on the basis that the disability was the result of the 
veteran's use of tobacco products during service.  Thus, the 
Oakland Regional Office denied the veteran's claim of 
entitlement to service connection for bronchitis, asthma, and 
COPD.  

In February 1998, the Oakland Regional Office notified the 
veteran of the decision.  Although the veteran initiated an 
appeal of the denial by filing a notice of disagreement and 
the Regional Office subsequently issued a statement of the 
case, the veteran failed to perfect an appeal of the denial 
of his service connection claim.  Consequently, the January 
1998 denial of service connection for bronchitis, asthma, and 
COPD became final.  See, 38 U.S.C.A. § 7105(a), (c), (d)(3); 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512, 513 (1992).  

The Oakland Regional Office, by the January 1998 rating 
action, initially denied the veteran's claim for service 
connection for bronchitis, asthma, and COPD on the basis that 
the evidence of record did not demonstrate that these 
disorders were incurred in, or aggravated by, his active 
military duty.  The evidence received since this prior final 
denial includes the veteran's continued and repeated 
assertions that his respiratory condition is service-related 
(as a result of in-service inhalation to carbon tetrachloride 
as well as in-service cigarette smoking).  

The additional evidence received since the initial denial of 
the veteran's claim for service connection for a respiratory 
disorder in January 1998 includes a private medical record 
dated in September 1998 which indicates that the veteran 
complained of having problems breathing.  Additionally, 
reports of VA examinations conducted in May and August 1999 
were also received.  Significantly, the May 1999 VA 
evaluation, which included an assessment of COPD with 
shortness of breath, simply reflected an evaluation of the 
veteran's current respiratory condition.  The Board notes 
that the examiner who conducted the August 1999 VA 
examination expressed his opinion that "it is as likely as 
not that the . . . [veteran's] current [mild] chronic 
obstructive pulmonary disease is related to his smoking which 
began in the California Army National Guard."  Importantly, 
however, this physician only related the veteran's current 
COPD with his smoking which purportedly began during service 
and did not associate this disability with his service in 
particular.  See, 38 U.S.C.A. § 1103 (West 2002) (which 
stipulates that service connection is barred for a disability 
arising long after service based upon a finding that such 
disability was caused by tobacco use during service.  The new 
law does not, however, preclude the establishment of service 
connection based upon a finding that a disease or injury 
(even if tobacco-related) became manifest or was aggravated 
during active service or became manifest to the requisite 
degree of disability during any applicable presumptive period 
specified in 38 U.S.C.A. § 1112 and § 1116.)  

Accordingly, the Board must conclude, therefore, that the 
additional evidence received since the prior final denial of 
service connection for bronchitis, asthma, and COPD in 
January 1998 does not bear directly and substantially upon 
the specific matter under consideration, is either cumulative 
or redundant, and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a respiratory disorder, to 
included bronchitis, asthma, and COPD.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  As such, 
the additional evidence received since the January 1998 
rating action is not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the veteran's claim for service connection for 
bronchitis, asthma, and COPD.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a 
respiratory disorder, to include bronchitis, asthma, and 
COPD, the appeal is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

